Citation Nr: 1314947	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-34 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right hip disability, including arthritis, to include as secondary to service-connected disability.

2.  Entitlement to service connection for left hip disability, including arthritis, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1981 to December 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Columbia, South Carolina RO.  These matters were previously remanded by the Board in April 2009, June 2011, July 2012, and February 2013.

In December 2008, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the hearing is included in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic right hip disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic right hip disability otherwise causally related to service; chronic right hip disability was not proximately caused by or aggravated by any service-connected disability.  

2.  A chronic left hip disability was not manifested during the Veteran's active duty service or for many years thereafter, nor is a chronic left hip disability otherwise causally related to service; chronic left hip disability was not proximately caused by or aggravated by any service-connected disability.  


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service, nor is it shown to have been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).

2.  A chronic left hip disability was not incurred in or caused by the Veteran's active duty service, nor may it be presumed to have been incurred in such service, nor is it shown to have been caused or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

      Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

By July 2006 and September 2006 letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal and was also advised of the types of evidence VA would assist her in obtaining as well as her own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  These letters also informed the Veteran of disability rating and effective date criteria.  

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

      Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran's service treatment records (STRs) and VA and private treatment records are associated with the claims file and the Veteran has not identified any pertinent evidence that remains outstanding.  

The RO arranged for VA examinations in May 2007 (with June 2007 addendum), June 2009, and July 2011 (with July 2012 addendum opinion).  The examinations are (cumulatively) adequate as the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues on appeal.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

B.  Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006.  The addition of 38 C.F.R. § 3.310(b) effective October 10, 2006, does not affect the consideration or the outcome of this case.  It was added to implement the decision of the Court in Allen v. Brown, 7 Vet. App. 439 (1995), and the holding in that case has been binding on VA from the time of issuance in 1995.

The Veteran's theory of entitlement to the benefit sought in this appeal is primarily one of secondary service connection.  She contends that chronic right and left hip disabilities developed secondary to her service-connected residuals of right ankle sprain.  In pertinent part, service connection has been established for residuals of a right ankle sprain, rated 10 percent disabling.  As the Veteran has also advanced a contention that her bilateral hip disabilities may have begun during service and persisted, the Board will also address a direct (i.e., to service) causation theory of entitlement to service connection.

The Veteran describes, as documented in the treatment and examination reports associated with the development of this appeal, that she developed right and left hip pain due to her right ankle injury in service.  Her service records do not contain any documentation of any complaints, findings, treatment, or diagnosis regarding either the right or left hip.  On an October 1983 statement of option, the Veteran stated that she did not desire a separation medical examination; a determination was made that a medical examination for separation was not required.

The Board finds that the contemporaneous STRs presenting competent medical findings and the Veteran's own symptom reports are highly probative evidence concerning that period.  The Board finds that these records reflect that the Veteran reported no symptoms specific to either hip during service, no chronic right or left hip disability manifested during service, and the Veteran had no diagnosed chronic right or left hip disability during her active duty service.

There is no contemporaneous evidence of symptoms or treatment concerning a right or left hip disability for approximately 19 years following service (from separation in December 1983, to the first treatment record for pain of the left hip in August 2001).  At that time, the Veteran reported pain in the posterior left hip that moved in a sciatic nature to the posterior thigh and calf.  She reported that she had not had pain of that nature in the past.  The diagnosis was sciatica of the left lower extremity, possibly left lumbar HNP.

On October 2001 private treatment, the Veteran reported that the pain in her low back and anterior left thigh and leg began in June 2000 but she denied any recollection of a specific injury.  Her treatment had included a left trochanteric bursitis injection, with minimal to no relief.  Following a physical examination, the impressions included possible atypical left L4/5 lumbar radiculopathy, possible intrinsic left hip pathology, and low suspicion for intrinsic posterior element dysfunction or sacroiliac dysfunction on evaluation.

On April 2002 private treatment, the Veteran dated her problems with her left leg and low back to June 2000, with no specific injury cited.  Her pain had been persistent and had migrated into the left anterior groin region.  X-rays of the left hip demonstrated early osteoarthritic degeneration, primarily medial, and representing approximately 25 percent joint space loss on the left side compared to the right.  Following a physical examination, the impression was early osteoarthritis involving the left hip.

In a November 2002 treatment letter, Dr. Oriaku stated that the Veteran was being managed for osteoarthritis of the hip and knees, likely as a result of sustained physical activity in which the Veteran used to be engaged in reference to her running several miles at work.

On December 2002 private treatment, the Veteran reported that a cortisone injection received in April had not helped.  X-rays of the left hip showed a loose body with osteoarthritis in the left hip.  Following a physical examination, the impression was early osteoarthritis/loose body in the left hip.

Pursuant to complaints of chronic pain with flexion, the Veteran was afforded X-rays of both hips in May 2003.  The results showed some small ring osteophytes bilaterally.  The joint spaces were well maintained.  Two small sclerotic densities measuring approximately one centimeter across were identified superior to the left acetabulum, which could represent some small bone islands.

On October 2003 VA treatment, the Veteran reported having chronic bilateral hip pain for a couple of years, for which she had tried multiple over-the-counter medications as well as muscle relaxers.  She had also tried physical therapy for 8 weeks.  The assessment following a physical examination was chronic bilateral hip pain of unknown etiology.

On August 2004 VA treatment, the treating physician noted that there was no objective evidence shown on X-rays, bone scans, or labs of any destructive or degenerative hip condition that would raise concern for future joint replacement; there was no evidence of an arthritic process, and the physician suspected a myofascial type of pain syndrome.  The assessment was chronic hip pain.

On February 2005 VA treatment, the Veteran reported having hip pain since 1996.  She stated that she was told in 2000 that she had arthritis.  X-rays of the bilateral hips showed mild bilateral spurring suggestive of osteoarthritis.  The heights of the hip joints appeared symmetrical.  There was a small sclerotic density in the left iliac bone above the level of the acetabular roof, which was likely a benign bone island as it had an unaggressive appearance.  The assessment was a history of chronic hip pain with unclear etiology.  

In her July 2006 claim, the Veteran stated that she believed her arthritis of the hips was caused by having to run long distances in combat boots as a part of daily exercise in service, and that she sprained her ankle several times while doing these exercises.

On October 2006 VA examination, the examiner noted that a February 2005 X-ray of the hips showed mild bilateral spurring suggestive of degenerative joint disease.  No opinion was given regarding the etiology of the bilateral hip disability.

In an April 2007 statement, the Veteran contended that her arthritis of the right and left hips are related to her military duties and/or training exercises.

On May 2007 VA examination, the Veteran dated the onset of her hip problems to the 1980s, when she experienced pain in both hips on running and physical training.  She stated that she did not present to sick call and was never given any profile, nor was she seen by orthopedics or physical therapy.  Following service, she noted the onset of left hip pain in the 1990s and right hip pain in 2004.  She reported that she suffered no injury following service, and she had no problems with her hips before service.  On examination, she complained of pain in both hips on a daily basis, and her present treatment included hydrocodone.  She reported having flare-ups as often as once per week, lasting for minutes to an hour and characterized by increased pain.  X-rays of both hips showed small osteophytes of the femoral necks with mild degenerative changes of the acetabular rims involving no interval change since the previous X-rays in February 2005.  Following a physical examination, the diagnosis was degenerative joint disease of both hips.  The examiner opined that it is less likely than not that the Veteran's present hip problem can be attributed to her activities during military service.

In a June 2007 addendum, the May 2007 VA examiner reviewed the Veteran's claims file and noted that the orthopedists who treated the Veteran in 2001 and 2002 had some difficulty making a definitive diagnosis; the final assessment was bilateral patellofemoral pain, early osteoarthritis of the left hip, and possible atypical L4-L5 lumbar radiculopathy.

In a December 2008 treatment letter (submitted with a waiver of RO consideration), Dr. Aluko noted that the Veteran was first treated for recurrent hip pains in 2002 and had such pains for six years.  The pain was worse with prolonged sitting or ambulation and was relieved by sitting on a recliner chair with her legs stretched out or with ibuprofen.  Dr. Aluko noted that the Veteran had served in the military in the past couple of years, and she used to run long distance while in the military, which might have contributed to the pain she had been having.

At a December 2008 Travel Board hearing, the Veteran testified that her job in service required a lot of bending and stooping, and she worked on a second floor so she was constantly going up and down stairs every day.  She testified that she ran from one to twelve miles per day for PT, in combat boots, going up and down hills.  She testified that she had been diagnosed with arthritis of both hips.  She testified that she first started having pain in her hips in the early 1990s but she did not seek treatment until about 1996.

In April 2009, the Board remanded these matters to afford the Veteran a VA examination and medical nexus opinion.
 
On June 2009 VA examination, the examiner reviewed the claims file and the Veteran's medical history.  The Veteran reported hip pain on a daily basis, with no history of surgery on her hips.  She reported experiencing flare-ups that were unpredictable in nature, characterized by a catching sensation and difficulty moving the hips.  Following a physical examination, the diagnosis was degenerative joint disease of both hips.  The examiner opined that it is less likely than not that the Veteran's present hip problems are related to her military service.  The examiner explained that the Veteran recalls no hip problems in service and the STRs document no treatment for the hips while on active duty, and the history obtained after service indicates that her hip problems began in the decade of the 1990s, well after leaving service.

In an April 2011 statement, the Veteran's representative contended that her service-connected right ankle injury adversely affected the way she walked and moved, resulting in unnecessary strain on her right and left hips. 

In June 2011, the Board remanded the matters to address, develop, and adjudicate the newly raised secondary service connection theory of entitlement.

On July 2011 VA examination, the Veteran reported that the pain in both hips began in 1998; she reported that it was not related to any military injury and although she had some soreness and pain during running activities in service, she did not seek any sort of treatment at that time.  She reported these episodes as normal aches and pains.  On examination, the pain was equal on the right and left sides, exacerbated with stooping, and improved with rest.  X-rays of the hips showed inferior osteophyte formation and loss of joint space on the right hip, and loss of inferior joint space and small osteophyte on the left hip; overall the results supported early osteoarthritis of the bilateral hips.  Following a physical examination, the diagnoses were early osteoarthritis of both hips, and trochanteric bursitis of both hips.  The examiner opined, after reviewing the entire claims file and performing a history and physical examination, that it is less likely than not that the Veteran's right hip disability is probably due to or is the result of her service-connected residuals of right ankle sprain.  The examiner further opined that it is less likely as not that the right hip disability had been aggravated by the service-connected residual of right ankle sprain.  The examiner opined that it is also less likely as not that the Veteran's left hip disability is related to the service-connected residual of right ankle sprain, and it is less likely than not that the left hip disability has been aggravated by the service-connected residuals of her right ankle sprain.  The examiner explained that the predominant condition found on examination was bilateral trochanteric bursitis, in addition to bilateral hip osteoarthritis.  The examiner noted that the Veteran denied any sort of flare-ups and thus opined that it is not likely that there is "aggravation" from the right ankle sprains.  The Veteran noted multiple activities that exacerbated her hip symptoms including increasing walking activity, stooping, etc., and she did not relate any of these to her ankle instability.

On July 2012 remand, the Board found the July 2011 VA examiner's opinion to be nonresponsive to the questions posed by the Board and possibly subject to an argument that an incorrect standard of proof was used.  The Board therefore remanded the matter for additional development, to include clarification of the VA medical opinion.

In a July 2012 medical opinion, the VA examiner noted the Veteran's history of early osteoarthritis of the bilateral hips, bilateral trochanteric bursitis, and right ankle sprain.  The examiner opined based on review of the medical history that the Veteran's right hip disability is less likely than not proximately due to, or the result of, her service-connected residuals of right ankle sprain, as there is mild osteoarthritis of the right hip and trochanteric bursitis, and there is no relationship between these two conditions and a history of right ankle sprain.  The examiner opined that the right hip disability has not been aggravated by her service-connected residuals of right ankle sprain as she has osteoarthritis and trochanteric bursitis of the right hip, which have no relationship to a history of right ankle sprain, as the arthritis is a chronic degenerative process at the joint itself; therefore, based on that fact, the current right hip disability is less likely than not aggravated by the service-connected residuals of right ankle sprain.  The examiner opined that the left hip would have no relationship to right ankle symptomatology, and the osteoarthritis of the left hip would have no relationship to the prior right ankle sprain; therefore, the Veteran's left hip disability is less likely than not proximately due to, or the result of, her service-connected residuals of right ankle sprain.  The examiner further opined that the right ankle sprain would have no relationship to the left hip disability of osteoarthritis, a chronic degenerative process, which would be unrelated to her right ankle sprain or symptomatology; therefore, based on this fact, the Veteran's current left hip disability is less likely than not aggravated by her service-connected residuals of right ankle sprain.

The Veteran submitted lay statements from her husband and daughter describing her bilateral hip symptoms.

Additional VA treatment records through 2012 further document the Veteran's complaints of bilateral hip pain and other symptoms without otherwise presenting any pertinent etiological information or further detail concerning pertinent history. 

The VA examiners clearly conclude that the Veteran's current right and left hip disabilities are not caused by or a result of her military service, and they are not caused by or aggravated by her service-connected residuals of a right ankle sprain.  The Board finds that the VA examination reports are highly probative in this case.  The reports (which are cumulatively adequate) contain competent medical opinions addressing the pertinent etiological questions with clear conclusions and analytical rationales; they are informed by review of the claims file, interview of the Veteran, and direct medical inspection of the Veteran's disability on appeal. 

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Here, the Veteran did not have documented reported right or left hip pain during service, and she has been diagnosed with right and left hip disabilities many years following service; the evidence does not show that her current right or left hip disability is related to her military service.  The Veteran has been afforded VA examinations in connection with her claims; the examiners provided negative nexus opinions.  The July 2011/July 2012 VA examiners provided persuasive rationale discussed above that addressed the Veteran's in-service injury history, her post-service injury history, and the significance of her specific symptom history and clinical findings.  No medical professional has provided any adequate opinion, supported by a sufficient and historically accurate explanation, indicating that the Veteran's current right and left hip disabilities are related to any symptoms or injury during service; nor has any medical professional opined that the right and left hip disabilities are otherwise related to service.  As noted above, none of the Veteran's post-service medical records present an adequate medical etiology opinion that the Veteran's chronic right or left hip disabilities are related to her military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is no evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The Board notes that the contemporaneous STRs suggest that the Veteran did not experience pertinent right or left hip symptoms during her active military service. 

Thus, to the extent that the Veteran's statements suggest continuity of lay-perceivable symptoms after her alleged in-service hip injuries, such statements are not entirely clear or consistent and such a suggestion is not supported by the contemporaneous service records.  The Veteran's own statements during service, some of the statements after service, and the medical evidence in the file simply do not support such a proposition. 

The Board finds that the STRs, read together, strongly suggest that service medical professionals did not believe that she had a chronic left or right hip disability at any time during her active duty service.  The Veteran has clearly received treatment for bilateral hip problems since 2001, but this appears to have begun approximately 18 years after service; the Veteran's own reports consistently place the onset of her chronic bilateral hip pain several years after her separation from service.  The post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of hip pain or pathology in the years proximately following service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claims.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  Given the facts that (1) the STRs do not diagnose any chronic right or left hip disability, (2) no right or left hip symptoms were reported at any time during service, (3) the first evidence of any chronic left or right hip disability is not shown until at least 18 years after service, and (4) the medical evidence of record fails to relate any currently existing right or left hip disability to active service, the Board finds that the evidence is against a finding of a nexus to service.  Again, in various statements the Veteran appears to report the onset of current symptoms a number of years after service.   

Additionally, because the Veteran was not diagnosed with any chronic right or left hip disability within one year of separation of service, there is no presumption that her current disabilities were incurred during service.  38 U.S.C.A. §§ 1101, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is also against the Veteran's alleged secondary service connection theory of entitlement to the benefit sought.  On July 2012 VA medical opinion (the report of which the Board found adequate and probative), the examiner opined that the Veteran's right and left hip disabilities were neither caused by nor aggravated by her service-connected residuals of right ankle sprain.  The provider noted the history of the claimed disabilities and explained the rationale for the opinions.  The Board finds this evidence highly probative in the matter at hand.  Because there is no competent (medical opinion/treatise) evidence to the contrary, the Board finds the July 2012 VA examiner's opinion to be persuasive.  

The Board acknowledges the Veteran's belief that she has chronic right and left hip disabilities related to her military service or service-connected disability.  Her own assertions as to diagnosis and etiology of a disability are afforded minimal probative value, as there is no evidence of record showing that she has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a hip disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, a determination concerning the possibility of a causal relationship between a chronic bilateral hip disability diagnosed no earlier than 2001 and military service that concluded in 1983 requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded minimal probative value with respect to the medical question of whether her chronic right and left hip disabilities are related to her military service or service-connected disability. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims of entitlement to service connection for right and left hip disabilities are denied.  See 38 U.S.C.A § 5107.


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


